Citation Nr: 1501207	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for positional vertigo, to include as secondary to bilateral sensorineural hearing loss, tinnitus, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for bilateral tinnitus. 

3.  Entitlement to an initial rating higher than 70 percent for PTSD.

4.  Entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007.

5.  Entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A notice of disagreement was received in November 2006, a statement of the case was issued in March 2007, and a VA Form 9 was received in April 2007.

In a March 2008 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective May 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In June 2011, the Board issued a decision on this appeal.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's June 2011 decision and remanded the matter for action consistent with the Court's decision.

In January 2014, the Board remanded these claims for additional development.  

In a July 2014 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective August 2005.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran was granted entitlement to TDIU in a November 2009 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for positional vertigo, entitlement to an initial rating higher than 70 percent for PTSD, entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007, and entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS). 


FINDINGS OF FACT

The Veteran is receiving the maximum schedular evaluation for bilateral tinnitus.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Initially, the Board notes that, with respect to the Veteran's claim, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

II.  Entitlement to a Rating Higher than 10 Percent for Bilateral Tinnitus

The Veteran seeks a rating higher than 10 percent for bilateral tinnitus.

Service connection for bilateral tinnitus was established by a July 1993 rating decision, at which time a 10 percent rating was assigned.  The Veteran asserts that the 10 percent rating does not accurately depict the current level of his disability.    

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).

In this case, the Veteran filed his claim in August 2005, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum schedular rating allowed for tinnitus under the applicable schedule of ratings is 10 percent.  As such, a higher schedular rating cannot be granted. 

As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports a noise like birds singing in his ears and difficulty understanding speech in adverse listening environments, to include crowded areas. 

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that he experiences ringing, buzzing, or chirping that causes him difficulty hearing and sleeping.  This is the precise symptomatology and effects contemplated by schedular criteria.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for bilateral tinnitus is denied.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2013, the Court issued a Memorandum Decision in which it determined that the Board failed to discharge its duty to assist by failing to obtain treatment records for reported treatment received by the Veteran at The Vet Center facility in Dearborn, Michigan.  On that basis, the Court set aside the Board's June 2011 decision and remanded this matter to the Board for action consistent with the Court's decision.  

In a January 2014 Board remand, the RO was instructed to undertake efforts to obtain the records for the Veteran's treatment at The Vet Center in Dearborn, Michigan.  

In January 2014, the RO sent a request to The Vet Center in Dearborn; unfortunately, the letter was sent to an incorrect mailing address and was returned as undeliverable in January 2014.  The RO then sent a second request to the same incorrect address in March 2014.  See also November 2014 Appellate Brief.

The Board finds a remand is necessary to request the Veteran's records from The Vet Center, as required by the Court's decision in June 2013.  The RO should ensure that the request is sent to the correct address.

Furthermore, the Board finds a remand is necessary to obtain an addendum medical opinion pertaining to the Veteran's claimed positional vertigo.  The Board notes the Veteran was afforded a VA examination in December 2012, at which time the examiner opined that the Veteran's vertigo was less likely than not related to his hearing loss or tinnitus, as per medical literature review.  No further explanation was noted.  The Board finds this opinion to be inadequate.  The Court has held that a medical opinion that contains only conclusions is to be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that evidence indicates the Veteran's vertigo might be related to his PTSD.  See January 2013 Letter from Clinical Social Worker.  As such, the Board finds a remand is necessary to obtain a thorough medical opinion with rationale, to include whether the Veteran's vertigo is secondary to his PTSD.

Finally, the Board notes that the Veteran's most recent VA examination for bilateral hearing loss was in November 2007, more than seven years ago, and the most recent VA examination for PTSD was in January 2009, which is more than five years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records for the Veteran's treatment at The Vet Center in Dearborn, Michigan.  Ensure that the request is sent to the correct mailing address.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain an addendum opinion to the December 2012 VA examination for vertigo.  If deemed necessary by the examiner, afford the Veteran a VA examination for his vertigo.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) the Veteran's vertigo is causally or etiologically due to service, or had an onset during service;

b) the Veteran's vertigo is proximately due to or the result of his service-connected bilateral hearing loss;

c) the Veteran's service-connected bilateral hearing loss aggravated (i.e., permanently worsened) his vertigo;

d) the Veteran's vertigo is proximately due to or the result of his service-connected tinnitus;

e) the Veteran's service-connected tinnitus aggravated (i.e., permanently worsened) his vertigo;

f) the Veteran's vertigo is proximately due to or the result of his service-connected PTSD; and,

g) the Veteran's service-connected PTSD aggravated (i.e., permanently worsened) his vertigo.

The examiner must offer comments regarding the January 2013 statement from a clinical social worker that, "as a result of his PTSD, Veteran has complained of having dizziness and vertigo."

The reasons and bases for each opinion are to fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

3.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5.  After completing the above action, and any other development as may be indicated, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

6.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


